Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 8-25-2021. 
2.        Claims 1 - 20 are pending.  Claims 1, 4, 8, 9, 11, 14, 18, 19 have been amended. Claims 1, 11 are independent.   This application was filed on 2-18-2021.  

Response to Arguments
	
3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 8-25-2021, with respect to the rejection(s) under Newhouse in view Betz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Newhouse in view of Sokol.

A.  Applicant argues on page 8 of Remarks: “   ...   Betz does not disclose linking an attribute-value pair as recited in the pending claims”.

    The Examiner respectfully disagrees.  Sokol discloses the capability for a set of objects to utilize a linked list data structure for object management. (see Sokol col 6, line 58 - col 7, line 8: facilitate retrieval and management of objects (data structures) stored in database; core properties for object (data structure); field for storing an object identifier and pointer for class definition; col 7, lines 16-28: doubly linked list of data 

B.  Applicant argues on page 8 of Remarks: Betz does not disclose an attribute-value pair object as claimed nor does Betz disclose the use of a linked list of attribute-value pair objects to facilitating the linking as claimed.

    The Examiner respectfully disagrees.  Sokol discloses the capability for a set of objects to utilize a linked list data structure for object management. (see Sokol col 6, line 58 - col 7, line 8: facilitate retrieval and management of objects (data structures) stored in database; core properties for object (data structure); field for storing an object identifier and pointer for class definition; col 7, lines 16-28: doubly linked list of data structures (objects); each data structure storing next and previous pointers used in navigation of linked list)

C.  Applicant argues on page 8 of Remarks: The amendments also highlight the use of a linked list of attribute-value pairs, which is not disclosed in Betz.

    The Examiner respectfully disagrees.  Sokol discloses the capability for a set of objects to utilize a linked list data structure for object management. (see Sokol col 6, line 58 - col 7, line 8: facilitate retrieval and management of objects (data structures) stored in database; core properties for object (data structure); field for storing an object identifier and pointer for class definition; col 7, lines 16-28: doubly linked list of data structures (objects); each data structure storing next and previous pointers used in navigation of linked list)

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 6, 8, 11 - 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse et al. (US PGPUB No. 20180189706) in view of Sokol et al. (US Patent No. 6,405,211)

Regarding Claims 1, 11, Newhouse discloses a computer implemented method and a communication system, comprising:
a)  receiving associated content from a user device, wherein the associated content comprises an object contained therein and an association to an original digital work; (see Newhouse paragraph [0050], lines 14-17: user received content identification data to identify appropriate content entry and return content item associated with content entry (i.e. associated content); paragraph [0052], lines 16-22: applying set of change sets to an initial version (i.e. original content) to produce a current version of content (i.e. generated associated content); paragraph [0043], lines 8-13: using content version to control changes to content items (i.e. associated content) which can be tracked; change history includes a set of changes that when applied to the original item version to produce the 
d)  determining, with reference to the linked list of attribute-value pair, that a second user is interested in the associated content; and e) in response to determining that the second user is interested in the associated content, causing the associated content to be transmitted to a second user device associated with the second user having the interest in the associated content. (see Newhouse paragraph [0045], lines 5-9: changes or updates to content in content storage made through a web interface such as making edits to text items or media items that are part of content item; content items are propagated (i.e. over a communications path, interface, or channel) to other client devices which are authorized to access content item; (i.e. update completed indicates a requirement to update content items associated with client devices)) 

Furthermore, Newhouse discloses wherein for b) determining an attribute-value pair for the associated content or the object contained within the content (see Newhouse paragraph [0052], lines 1-7: portions of collaborative content item represented by a list of attributed text; an attribute can be a (key, value) pair; collaborative content stored as a sequence of changes sets) 
Newhouse does not specifically discloses for b) attribute-value pair object comprising an independently manageable object that characterizes the associated content, and for c) using a linked list of attribute-value pair objects comprising a plurality of attribute-value pair objects organized in a linked list structure, and for d) reference to the linked list of attribute-value pair objects.

b)  determining an attribute-value pair, wherein the attribute-value pair object comprises an independently manageable object that characterizes the associated content; (see Sokol col 2, lines 13-27: object based representation for documents as information containers; functions include automatic filtering of an information container with a set of conditions to produce results having only those information containers applicable under the set of conditions; col 7, lines 16-28: doubly linked list of data structures (objects); each data structure storing next and previous pointers used in navigation of linked list) and 
c)  linking the attribute-value pair object for the associated content or the object contained within to the original digital work using a linked list of attribute-value pair objects, wherein the linked list of attribute-value pair objects comprises a plurality of attribute-value pair objects organized in a linked list structure; and for d) reference to the linked list of attribute-value pair objects. (see Sokol col 6, line 58 - col 7, line 8: facilitate retrieval and management of objects (data structures) stored in database; core properties for object (data structure); field for storing an object identifier and pointer for class definition; col 7, lines 16-28: doubly linked list of data structures (objects); each data structure storing next and previous pointers used in navigation of linked list)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse for b) attribute-value pair object comprising an independently manageable object that characterizes the associated content, and for c) using a linked list of attribute-value pair objects 

Furthermore for Claim 11, Newhouse discloses wherein a network interface; and a processor coupled with the network interface; and memory coupled with the processor, wherein the memory comprises instructions stored thereon that are executable by the processor to perform operations. (see Newhouse paragraph [0216], lines 1-10: computer system includes a processor capable of executing software, firmware configured to perform identified computations; paragraph [0220], lines 5-10: software module that resides in memory of client device and/or server and performs one or more functions when processor is executed; paragraph [0217], lines 1-6: chipset (computer system) interfaces with one or more communication interfaces associated with wired and wireless local area networks, broadband wireless networks)    

Regarding Claims 2, 12, Newhouse-Sokol discloses the computer implemented method of claim 1 and the communication system of claim 11, wherein the content is shared with the second user device via a propagation channel selected from among a plurality of different candidate propagation channels. (see Newhouse paragraph [0034], lines 1-12: electronic devices communicate via network communications for purposes of 

Regarding Claims 3, 13, Newhouse-Sokol discloses the computer implemented method of claim 2 and the communication system of claim 12, wherein the propagation channel comprises at least one of a text channel, a video channel, an audio channel, and a multimedia channel. (see Newhouse paragraph [0052], lines 1-16: given change set applied to a particular collaborative content item representation; (selected: text channel, update instructions formatted in text))    

Regarding Claims 4, 14, Newhouse-Sokol discloses the computer implemented method of claim 1 and the communication system of claim 13, further comprising: 
a)  configuring a computing device to operate as an event archiving engine; (see Newhouse paragraph [0055], lines 4-8: management system identifies an event and gathers information related to the event; gathers information related to calendar entry such as time(s), date(s), relevant locations, and/or attendees; (gathers information associated with an event))     
b)  receiving the attribute-value pair, by the event archiving engine, wherein each attribute-value pair comprises a timestamp and an associated content object; (see Newhouse paragraph [0043], lines 8-13: using content version control changes to content items (i.e. associated content) are tracked; change history 
c)  binding the event object, by the event archiving engine, to a timeline associated with the original digital work where the timeline comprises a plurality of associated content objects organized according to time. (see Newhouse paragraph [0055], lines 4-8: management system identifies an event and gathers information related to the event; gathers information related to calendar entry such as time(s), date(s), relevant locations, and/or attendees; (i.e. time and date, timeline))    

Newhouse does not specifically disclose for b) a linked list of attribute value pair objects. 
However, Sokol discloses for b) a linked list of attribute values pair objects (see Sokol col 2, lines 13-27: object based representation for documents as information containers; functions include automatic filtering of an information container with a set of conditions to produce results having only those information containers applicable under the set of conditions; col 6, line 58 - col 7, line 8: facilitate retrieval and management of objects (data structures) stored in database; core properties for object (data structure); field for storing an object identifier and pointer for class 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse for b) a linked list of attribute value pair objects as taught by Sokol. One of ordinary skill in the art would have been motivated to employ the teachings of Sokol for the benefits achieved from a system enabling efficient bi-directional traversal techniques associated with a linked list data structure in the management of data objects. (see Sokol col 7, lines 16-28)     

Regarding Claims 5, 15, Newhouse-Sokol discloses the computer implemented method of claim 4 and the communication system of claim 14, wherein the associated content object comprises at least one of the following types of data: audio data, video data, image data, motion data, acceleration data, temperature data, location data, time data, metadata, identification data, preference data, game data, and security data. (see Newhouse paragraph [0130], lines 13-16: content management system sends relevant content items or metadata describing the relevant content items; paragraph [0055], lines 4-8: management system identifies an event and gathers information related to the event; gathers information related to calendar entry such as time(s), date(s), relevant locations, and/or attendees; (selected: metadata, time data))    

Regarding Claim 6, 16, Newhouse-Sokol discloses the computer implemented method of claim 4 and the communication system of claim 14, wherein the step of configuring 

Regarding Claims 8, 18, Newhouse-Sokol discloses the computer implemented method of claim 1 and the communication system of claim 11, further comprising: 
a)  analyzing the second user’s interactions with the associate content; (see Newhouse paragraph [0076], lines 1-11: content management system monitors user behavior (i.e. first or second user) with respect to content items; communications with other users; use user behavior data to recommend affiliations between users and content items) and 
b)  based on the analysis of the second user’s interactions with the associated content, automatically creating an additional attribute-value pair object for the second user within the list of attribute value pairs that represents another associated content and an associated attribute-value pair. (see Newhouse paragraph [0052], lines 5-20: collaborative content item stored as a sequence of change sets; change set represents an edit of a particular version of a collaborative content item; (i.e. an edit generates new change set and new attribute value pair)) 
 
Newhouse does not specifically disclose for b) a linked list of attribute values pairs objects.

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse for b) a linked list of attribute value pair objects as taught by Sokol. One of ordinary skill in the art would have been motivated to employ the teachings of Sokol for the benefits achieved from a system enabling efficient bi-directional traversal techniques associated with a linked list data structure in the management of data objects. (see Sokol col 7, lines 16-28)   

7.        Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse in view of Sokol and further in view of Betz et al. (US Patent No. 9,292,509).     

Regarding Claims 7, 17, Newhouse-Sokol discloses the computer implemented method of claim 1 and the communication system of claim 11, further comprising: 


Newhouse-Sokol does not specifically disclose for b) printing the user curated selection of associated content objects. 
However, Betz discloses: 
b)  printing the user curated selection of associated content objects. (see Betz col 7, line 61 - col 8, line 6: final list of (attribute, value) pairs provided to user in a format that facilitates review (i.e. graphical interface display of a table format analogous to printed view of information); col 8, lines 7-19: one or more links provided with each (attribute, value) pair; selection of links provided in graphical interface based on number of (attribute, value) pairs in the documents with associated links)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse-Sokol for b) printing the user curated selection of associated content objects as taught by Betz. One of ordinary skill in the art would have been motivated to employ the teachings of Betz for the benefits achieved from a system that enhances the security of documents whereby documents with the greatest number of attributes value pairs including additional attribute value pairs are considered more secure or trustworthy.  (see Betz col 7, line 44-49)      

7.        Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newhouse in view of Sokol and further in view of Ferrari et al. (US Patent No. 7,428,528).     

Regarding Claims 9, 19, Newhouse-Sokol discloses the computer implemented method of claim 1 and the communication system of claim 11, further comprising: 
b)  based on the application of the conditional operation, determining whether or not to transmit the content to the second user device. (see Newhouse paragraph [0045], lines 5-9: changes or updates to content in content storage made through a web interface such as making edits to text items or media items included within a content item are propagated (i.e. over a communications path, interface, or channel) to other client devices authorized to access the content item; (i.e. update completed indicates requirement to update content items associated with client devices; update not completed indicates or determines no requirement to update content items associated with client devices))     

Furthermore, Newhouse discloses for a) attribute-value pair object representing the associated content or object contained within the content. (see Newhouse paragraph [0043], lines 8-13: using content version control changes to content items (i.e. associated content) can be tracked, change history includes a set of changes that when applied to the original item version produce the changed content item version (i.e. updated content); (update information associated with original information))  

However, Ferrari discloses:
a)  applying a conditional operation to the attribute-value pair. (see Ferrari col 20, lines 27-42: rules engine allows a trigger to include Boolean operators such as AND, OR, and NOT to specify an expression of attribute-value pairs; (i.e. operation performed utilizing attribute value pair))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse-Sokol for a) applying a conditional operation as taught by Ferrari.  One of ordinary skill in the art would have been motivated to employ the teachings of Ferrari for the benefits achieved from a system that enables the utilization of additional expressions in the analysis of attribute value information associated with content. (Ferrari col 20, lines 27-42)  

Regarding Claims 10, 20, Newhouse-Sokol discloses the computer implemented method of claim 9 and the communication system of claim 19, further comprising: 
a)  determining a context associated with the second user; (see Newhouse paragraph [0089], lines 1-6: project view includes featured projects; representations that are important to a company (i.e. company-wide initiative); (context: share content with people working for same company)) and     
c)  based on the context associated with the second user, determining whether or not to transmit the content to the second user device. (see Newhouse paragraph 

Furthermore, Newhouse discloses for b) including the context as part of content processing. (see Newhouse paragraph [0089], lines 1-6: project view includes featured projects; representations that are important to a company (i.e. company-wide initiative); (context: share content with people working for same company))   
Newhouse-Sokol does not specifically disclose for b) applying a conditional operation. 
However, Ferrari discloses:
b)  applying the conditional operation. (see Ferrari col 20, lines 27-42: rules engine allows a trigger to include Boolean operators such as AND, OR, and NOT to specify an expression of attribute-value pairs; (i.e. operation performed utilizing attribute value pair))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Newhouse-Sokol for b) applying a conditional operation as taught by Ferrari.  One of ordinary skill in the art would have been motivated to employ the teachings of Ferrari for the benefits achieved from a system that enables the utilization of additional expressions in the   

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
September 13, 2021

                                                                                                                                                                                                     
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436